 

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of [            ],
by and between Ultragenyx Pharmaceutical Inc., a Delaware corporation (the
“Company”) and [            ] (“Indemnitee”).

RECITALS

WHEREAS, although the Certificate of Incorporation and the Bylaws of the Company
provide for indemnification of the officers and directors of the Company and
Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (“DGCL”), the DGCL expressly
contemplates that contracts may be entered into between the Company and its
directors and officers with respect to indemnification of such directors and
officers;

WHEREAS, Indemnitee’s continued service to the Company substantially benefits
the Company;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and that it is reasonably prudent and
necessary for the Company to contractually obligate itself to indemnify, and to
advance expenses on behalf of, Indemnitee to the fullest extent permitted by
applicable law in order to induce Indemnitee to serve or continue to serve the
Company free from undue concern that Indemnitee will not be so indemnified or
that any indemnification obligation will not be met;

WHEREAS, this Agreement is a supplement to and in furtherance of (a) the
Certificate of Incorporation and Bylaws of the Company and (b) the certificate
of incorporation, bylaws, partnership agreement or other organizational
document, as the case may be, of any Enterprise (as defined below) and (c) any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation, Bylaws and insurance or any other Enterprise’s
certificate of incorporation, bylaws, partnership agreement or other
organizational document, as the case may be, and insurance, as adequate in the
present circumstances, and may not be willing to serve as a director or officer
without adequate protection, and the Company desires Indemnitee to serve in such
capacity; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company and certain other Enterprises
on the condition that Indemnitee be so indemnified.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

AGREEMENT

Section 1. Services to the Company and Certain Other Enterprises. Indemnitee
will serve or continue to serve as a director and/or officer of the Company
and/or other Enterprises for so long as Indemnitee is duly elected or appointed
or until Indemnitee tenders a resignation from such position(s).

Section 2. Definitions. As used in this Agreement:

(a) “Change of Control” means

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities (excluding for this purpose
any such voting securities held by the Company, any parent or subsidiary of the
Company or any employee benefit plan of the Company or any parent or subsidiary
of the Company) pursuant to a transaction or a series of transactions which the
Board does not approve;

(2) a merger or consolidation of the Company, whether or not approved by the
Board, which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

(3) the sale or disposition of all or substantially all of the Company’s assets
(or the consummation of any transaction having similar effect) provided that
such sale or disposition is of more than two-thirds (2/3) of the assets of the
Company; or

-1-

--------------------------------------------------------------------------------

 

(4) the date a majority of members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of such appointment or
election.

(5) In any case, a Change of Control under this Section 2(a) must also meet the
requirements of a change in ownership or effective control, or a sale of a
substantial portion of the Company’s assets in accordance with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended, and
the applicable provisions of Treasury Regulation § 1.409A-3.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
Enterprise.

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” means (i) the Company, (ii) any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise which is an affiliate or wholly or partially owned subsidiary of the
Company and of which Indemnitee is or was serving as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary and
(iii) any other corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise of which Indemnitee is
or was serving at the request of the Company.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f) “Expenses” includes all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in or otherwise participating
in, a Proceeding. Expenses shall include such fees and expenses, and costs
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

(g) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (i) is experienced in matters of corporation law and (ii) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (1) the Company, any Enterprise or Indemnitee in any matter material
to either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnities under similar indemnification
agreements), or (2) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and Expenses of such Independent Counsel and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto
and to be jointly and severally liable therefor.

(h) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether of a civil, criminal, administrative or investigative nature, including
without limitation any such proceeding pending as of the date of this Agreement,
in which Indemnitee was, is or will be involved as a party or otherwise by
reason of the fact that Indemnitee is or was an officer or director of the
Company, by reason of any action taken by Indemnitee or of any action on
Indemnitee’s part while acting as director or officer of the Company, or by
reason of the fact that Indemnitee is or was serving as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of any
other Enterprise, in each case whether or not serving in such capacity at the
time any Expense, judgment, fine or amount paid in settlement is incurred for
which indemnification, reimbursement or advancement of Expenses can be provided
under this Agreement.

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee
was, is, or is threatened to be made, a party to or a participant (as a witness
or otherwise) in any Proceeding, other than a Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein; provided, however, that with respect to the events giving rise
to such Proceeding, Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that Indemnitee’s conduct was unlawful.

-2-

--------------------------------------------------------------------------------

 

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 4,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding (or any claim, issue or matter therein) if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, that no indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court of
competent jurisdiction to be liable to the Company, unless and only to the
extent that any such court in which the Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding, the Company shall be liable to
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall be
liable to indemnify Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, the Company shall be liable to indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

Section 7. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall be
liable to indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to, or threatened to be made a party to, any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding; provided, however, that no indemnity shall be made under this
Section 7(a) on account of Indemnitee’s conduct which has been adjudicated
(under the procedures and subject to the presumptions set forth in Sections 11
and 12 hereof) to constitute a breach of Indemnitee’s duty of loyalty to the
Company or its shareholders or to constitute an act or omission not in good
faith or involving intentional misconduct or a knowing violation of the law.

(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(1) to the fullest extent permitted by any provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

(2) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 8. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity
payment, or to advance any expenses, in connection with any claim made against
Indemnitee:

(a) for which payment has actually been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy or
other indemnity provision [, except as provided in Section 14(e)];

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law; provided, however, that notwithstanding any limitation on the
Company’s obligation to provide indemnification set forth in this Section 8(b)
or elsewhere, Indemnitee shall be entitled to receive advancement of Expenses
hereunder with respect to any such claim unless and until a court having
jurisdiction over the claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has violated said statute; or

-3-

--------------------------------------------------------------------------------

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) such indemnification is expressly
required to be made by applicable law, (ii) the Proceeding was authorized by the
Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the DGCL, or
(iv) such indemnification is required to be made pursuant to Sections 9(b) or 13
of this Agreement.

Section 9. Advancement of Expenses; Defense of Claim.

(a) Except as otherwise provided herein, the Company shall advance any and all
Expenses incurred by Indemnitee in connection with any Proceeding within thirty
(30) days after the receipt by the Company of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and, only to the extent required by
applicable law which cannot be waived, shall include or be preceded by a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced to the
extent and only to the extent that (i) it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company or (ii) the Expenses
advanced pursuant to this Section 9 exceed the Expenses actually incurred in
connection with such Proceeding.

(b) Any advances (i) shall be unsecured and interest free; (ii) shall be made
without regard to Indemnitee’s ability to repay the advances and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement; and (iii) shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.

(c) The Company will be entitled to participate reasonably in the Proceeding at
its own expense.

Section 10. Procedure for Notification and Requests for Advancement and
Indemnification.

(a) Notification. To obtain advancement of Expenses and/or indemnification under
this Agreement, Indemnitee shall, not later than thirty (30) days after receipt
by Indemnitee of notice of the commencement of any Proceeding, except for
Proceedings pending as of the date of this Agreement, submit to the Company
written notification of the Proceeding; with regard to Proceedings pending as of
the date of this Agreement, Indemnitee shall submit to the Company written
notification not later than thirty (30) days after the date of this Agreement.
The omission to notify the Company will relieve the Company of its advancement
or indemnification obligations under this Agreement only to the extent the
Company can establish that such omission to notify resulted in actual prejudice
to it, and the omission to notify the Company will, in any event, not relieve
the Company from any liability which it may have to indemnify Indemnitee
otherwise than under this Agreement. The Secretary of the Company shall,
promptly upon receipt of notification from Indemnitee pursuant to this
Section 10(a), advise the Board in writing that Indemnitee has provided such
notification.

(b) Expense Request. Subject to Section 9, to obtain advancement of Expenses
under this Agreement, Indemnitee shall submit to the Company a written request
therefor, together with such invoices or other supporting information as may be
reasonably requested by the Company and reasonably available to Indemnitee, and,
only to the extent required by applicable law which cannot be waived, an
unsecured written undertaking to repay amounts advanced. The Company shall make
advance payment of Expenses to Indemnitee no later than thirty (30) days after
receipt of the written request for advancement (and each subsequent request for
advancement) by Indemnitee. If, at the time of receipt of any such written
request for advancement of Expenses, the Company has director and officer
insurance policies in effect, the Company will promptly notify the relevant
insurers in accordance with the procedures and requirements of such policies.
The Company shall thereafter keep such director and officer insurers informed of
the status of the Proceeding or other claim, as appropriate to secure insurance
coverage of Indemnitee for such claim.

(c) Indemnification Request. In order to obtain indemnification under this
Agreement, Indemnitee shall, anytime at Indemnitee’s discretion following
notification by Indemnitee of the commencement of any Proceeding pursuant to
Section 10(a) of this Agreement and consistent with the time period for the
duration of this Agreement as set forth in Section 15 of this Agreement, submit
to the Company a written request for indemnification pursuant to this
Section 10(c), including therein or therewith such documentation and information
as is reasonably available to Indemnitee and is reasonably necessary to
determine whether and to what extent Indemnitee is entitled to indemnification.
No determination of Indemnitee’s entitlement to indemnification shall be made
until such written request for a determination is submitted by Indemnitee to the
Company pursuant to this Section 10(c). The failure to submit a written request
to the Company will relieve the Company of its indemnification obligations under
this Agreement only to the extent the Company can establish that such failure to
make a written request resulted in actual prejudice to it, and the failure to
make a written request will not relieve the Company from any liability which it
may have to indemnify Indemnitee otherwise than under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. Upon submission of a written request for indemnification by
Indemnitee pursuant to this Section 10(c), Indemnitee’s entitlement to
indemnification shall be determined according to Section 11 of this Agreement.

-4-

--------------------------------------------------------------------------------

 

Section 11. Procedure Upon Application for Indemnification.

(a) Upon receipt of Indemnitee’s written request for indemnification pursuant to
Section 10(c) of this Agreement, a determination with respect thereto shall be
made in the specific case by one of the following four methods, which shall be
at the election of the Board in its sole discretion: (i) by a majority vote of
the Disinterested Directors, even though less than a quorum, (ii) by a committee
of Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (iii) if there are no Disinterested
Directors or if the Disinterested Directors so direct, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (iv) by a majority vote of the stockholders of the Company. Notwithstanding
the above, if a determination with respect to Indemnitee’s right to
indemnification is to be made following a Change of Control, such determination
shall be made in the specific case by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination. Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Disinterested Directors or Independent Counsel, as the case may be, making
such determination shall be advanced and borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company is liable to indemnify and hold Indemnitee harmless therefrom.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). The Independent
Counsel shall be selected by the Board and the Board shall provide written
notice to the Indemnitee of the identity of the Independent Counsel so selected.
Indemnitee may, within ten (10) days after such written notice of selection
shall have been received, deliver to the Company a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is so made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 10(c) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). The Company shall pay all reasonable fees
and expenses, including all reasonable fees and expenses of Independent Counsel,
incident to the procedures of this Section 11(b), regardless of the manner in
which such Independent Counsel was selected or appointed.

Section 12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by a preponderance of the evidence. Neither the failure
of the Company (including by the Board) or of Independent Counsel to have made a
determination prior to the commencement of any judicial proceeding or
arbitration pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by the Board) or by
Independent Counsel that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b) If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of Indemnitee’s written request for indemnification pursuant to
Section 10(c) of this Agreement, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.

-5-

--------------------------------------------------------------------------------

 

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action or
failure to act is based on the records or books of account of any Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by the Enterprise. The provisions of this
Section 12(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

(e) Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, partner, managing member, officer, agent, employee or trustee of
the Enterprise shall not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

Section 13. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
or 10(b) of this Agreement, (iii) payment of indemnification is not made
pursuant to Section 5, 6, 7 or the last sentence of Section 11(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, or (iv) payment of indemnification pursuant to Section 3 or 4 of this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification, Indemnitee shall be entitled to
seek an adjudication by a court of competent jurisdiction as to Indemnitee’s
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration, commenced pursuant to
this Section 13, shall be conducted in all respects as a de novo trial or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13, in the event that the person, persons or entity
empowered or selected under Section 11 of this Agreement to determine whether
Indemnitee is entitled to indemnification has not made such a determination
within the time period provided for under Section 12(b) of this Agreement, the
Company shall stipulate and may not contest that Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) In the event that Indemnitee is a party to a judicial proceeding or
arbitration pursuant to this Section 13 concerning Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, Indemnitee shall
be entitled to recover from the Company (who shall be liable therefor), and
shall be indemnified by the Company against, any and all Expenses reasonably
incurred by Indemnitee in connection with such judicial adjudication or
arbitration.

(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall be liable to
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance such Expenses to Indemnitee that are incurred
by Indemnitee in connection with any judicial adjudication or arbitration
involving Indemnitee for indemnification or advancement of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

-6-

--------------------------------------------------------------------------------

 

Section 14. Non-Exclusivity; Survival of Rights; Insurance.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
or any other Enterprise’s Certificate of Incorporation, Bylaws or similar
organizational documents, any agreement, a vote of stockholders or a resolution
of directors or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect to any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Company’s or any other Enterprise’s Certificate
of Incorporation, Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, partners, managing members,
officers, employees, agents or trustees of the Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, partner, managing member, officer, employee, agent or trustee
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to Section 10(a) hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(c) [Except as provided in Section 14(e),] The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable (or for
which advancement is provided hereunder) hereunder only to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(d) [Except as provided in Section 14(e),] The Company’s obligation hereunder to
indemnify, or advance Expenses to, Indemnitee who was, is or will be serving as
a director, partner, managing member, officer, employee, agent or trustee of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of Expenses from such other Enterprise.1

 

1 

[INSERT TO THE EXTENT APPLICABLE] [(e) Notwithstanding the foregoing, the
Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by [Name of
Fund/Sponsor] and certain of [its][their] affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Certificate of Incorporation or
Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the Fund
Indemnitors, and (iii) that it irrevocably waives, relinquishes and releases the
Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Fund Indemnitors are third party beneficiaries of the terms of this
Section 14(e).]

-7-

--------------------------------------------------------------------------------

 

Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or officer of the Company or as a
director, general partner, managing member, officer, employee, agent, fiduciary
or trustee of any other Enterprise; or (b) one (1) year after the final
termination (i) of any Proceeding (including any rights of appeal) then pending
in respect of which Indemnitee requests indemnification or advancement of
Expenses hereunder and (ii) of any judicial proceeding or arbitration pursuant
to Section 13 of this Agreement (including any rights of appeal) involving
Indemnitee. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators.

Section 16. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 17. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to continue to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject hereof and supersedes any and all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a wavier of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

Section 20. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) if
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company,

(b) If to the Company to:

Ultragenyx Pharmaceutical Inc.

60 Leveroni Court

Novato, CA 94949

Attention: Chief Financial Officer

Fax: 415.483.8810

E-Mail: SSharp@ultragenyx.com

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

Section 21. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion in order

-8-

--------------------------------------------------------------------------------

 

to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officer,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) consent to service of process at the
address set forth in Section 20 of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

Section 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement. This
Agreement may also be executed and delivered by facsimile signature and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

Section 24. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

[Remainder of this page intentionally blank]

 

 

 

-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

By:

 

 

Name:

 

Emil D. Kakkis, M.D., Ph.D.

Title:

 

President and Chief Executive Officer

 

INDEMNITEE

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

E-mail:

 

 

 

-10-